Citation Nr: 0638437	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-40 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran has been certified as having had service with the 
new Philippine Scouts from March 18, 1946 to February 3, 
1949.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in Manila, The Republic of the 
Philippines.

On review of the evidence and pertinent adjudicative history, 
the Board finds that the issue of entitlement to nonservice-
connected death pension benefits was eligible as, and 
probably intended by the appellant to be, part of the current 
appeal, although not officially certified as such by the 
VARO.  However, the affirmative resolution of the other issue 
in this case renders that moot and it need not be further 
considered herein.  It is not shown that her initial claim 
for accrued benefits was pursued on appeal.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the appellate issue.

2.  The immediate cause of the veteran's death was a 
cerebrovascular accident (CVA); the medical evidence also 
shows that he had underling hypertension of many years 
duration.

3.  The medical evidence, to include a competent opinion, 
supports a finding that the veteran's hypertension, which 
caused his fatal stroke, was of service origin. 
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.22, 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.



Pertinent Factual and Adjudicative Background

The veteran has been certified as having had service with the 
new Philippine Scouts from March 18, 1946 to February 3, 
1949.  Several attempts have been made by the VARO to acquire 
service records.  A formal memorandum is of record to the 
effect that such records are not available and are presumed 
to have been lost in the fire-related incident in St. Louis, 
MO.

The veteran died on January [redacted], 1996; his death certificate 
stated that the death was caused by a stroke due to 
hypertension.

The appellant, who is the veteran's widow, filed her initial 
claim on September 14, 2001. 

A statement was submitted concurrent with the claim from CFC, 
M.D., dated several days after the veteran's death, citing 
dates of treatment for epigastric pain from 1991 and 
headaches and dizziness from 1996. 

The VARO's initial denial of her claim appears, from the 
documentation of record, to have been only with regard to two 
issues, thereon shown as (1) entitlement to service 
connection for the cause of death and (2) accrued benefits; 
this was dated in February 2002. 

However, the letter addressed to her which transmitted the 
February 2002 decision (and SOC), also dated in February 
2002, reflected that action had been taken to deny three 
issues, the above cited two plus (3) entitlement to 
nonservice-connected death pension benefits.  Among other 
things, that letter informed the appellant that if she 
disagreed, she should so inform the VARO within a year.  

The appellant responded by forwarding a new VA Form 21-534 
received in June 2002.  The letter in response to that 
submission from the VARO to the appellant, dated June 2002 
was to the effect that the document had been received but 
that it did not constitute new and material evidence with 
regard to the rating decision of February 2002.  She was 
informed as to what constituted new and material evidence.

In response, the appellant forwarded a statement dated in 
November 2002 to the effect that she had been submitting the 
document to support her allegation of antecedent causes of 
her husband's death as requested.  She also referred to her 
frail and difficult state of health, problems involving her 
family and the lack of funds, etc.  The essence of the 
correspondence would seem to reflect a clear intent to an 
ongoing pursuit of an appeal on both the DIC/cause of death 
issue and even perhaps more predominantly, entitlement to 
nonservice-connected death pension benefits.

In response, the VARO provided her with a letter to the 
effect that her November 2002 correspondence had been 
received but that her claim for "death benefits" (not 
otherwise specified) had already been denied, and generally 
citing only the general requirements for service connection 
for the cause of his death.  The letter was accompanied by a 
memorandum, written in Tagalog, relating to certain practices 
and persons including "Claims fixers" in the Philippines.  
Both pieces of mail were returned as undeliverable.

In June 2003, the appellant wrote to the VARO and asked 
whether her November 2002 correspondence had been received 
and as to the status of her claim.

In the VARO letter in response thereto, dated in June 2003, 
she was briefly informed as to why her claim had been denied 
on all three of the issues, i.e., DIC benefits/service 
connection for the cause of the veteran's death, accrued and 
death pension benefits.  She was also told that since more 
than a year had passed since the decision, she would have to 
provide new and material evidence to reopen these claims.  
There is no evidence that the information which had been 
previously returned as undeliverable was enclosed therein, 
although subsequent information reflects that she had been 
verbally informed during an interview as to "fixers", etc.

The appellant submitted two additional medical statements, 
one being a copy of the aforecited document relating to 
treatment by Dr. C from 1991.  

The other document was a statement from OFC, M.D., dated in 
February 2003 relating to his care of the veteran for 
arteriosclerotic heart disease, hypertension with target 
organ damage, and cerebrovascular disease with multiple 
infarcts, probably thrombotic.  It is not otherwise shown 
that this document had been previously submitted.

The VARO returned the Dr. OFC statement to the appellant and 
asked her why she had submitted it.

In response, the appellant submitted copies of these 
documents as well as another document, previously not of 
record, from NTT, a therapist, dated in July 1003, relating 
to medications for the veteran.  

In her clarifying statement, submitted in Tagalog, but for 
which an English translation is in the file, the appellant 
said that she had submitted Dr. C's statement because the 
VARO had asked her to submit documentation of a clear 
diagnosis for her husband, and that this had supported that 
request.

The VARO indicated via correspondence that additional 
evidence was required.

In response, the appellant submitted an affidavit from P N-C 
relating to the veteran's care from 1994 until 2002.

The appellant also submitted a copy of correspondence from 
the commanding general of the Philippines Command of the U.S. 
Army relating to the veteran's "discharge from Army of the 
United States "as a Scout.

The appellant also submitted a filled-in, signed NA Form 
3055, National Archives and Record Administration (NARA).

A memorandum was introduced into the file, dated June 15, 
32004, certifying the unavailability of service records.

The appellant thereafter submitted a statement from Dr. RL, 
dated in May 2004, to the effect that:

In my opinion, the veteran (name given) 
is (was) service connectedly ill of 
hypertension and arteriosclerotic heart 
disease.

He had a stroke as the immediate cause of 
his death.  The antecedent or major cause 
of which is hypertension, which is 
service-connected or found during the 
service in the military as a Philippine 
Scout.  
 
Another statement was received from Dr. RL, dated in May 
2004, to the effect that he had treated the veteran in 1949, 
1950, 1951 up to 1980 for hypertension and arteriosclerotic 
heart disease.  He indicated that additional medical records 
had now been destroyed by typhoon, or as a result of his no 
longer practicing medicine, had otherwise been disposed of.  
However, he indicated that his memory allowed him to recall 
the patient's illnesses.  

The appellant indicated that she intended to pursue her 
claims.  The VARO prepared a rating decision in June 2002 in 
which service connection for DIC/cause of death was shown as 
the only issue.

The appellant then submitted an affidavit from a former 
service comrade of the veteran to the effect that the veteran 
had suffered from hypertension while they were both 
Philippine Scouts; and that he had then seen a doctor for 
symptoms to include dizziness and headaches.

The appellant herself submitted an affidavit to the effect 
that various physicians, whom she named, had treated her 
husband for hypertension; and that her husband had told her 
that the hypertension had started when he was a Scout.  She 
indicated that the service comrade was said to have 
accompanied him to the doctor.

A memorandum is of record, dated in July 2006, on a VA Form 
119, relating to purported communications between the 
appellant and the VARO during which time she had apparently 
been informed about claims fixers, certain attorneys, and 
possible phony documents.  Although she is shown to have said 
she had used the help of one particular individual, it 
remains unclear the context in which these other issues were 
referenced with regard to her specific claim and documents 
and/or persons involved therewith.  There is no clarification 
or delineation of specifics thereof by the VARO within the 
file.

Moreover, after speaking with her children, the memo 
indicated that she had opted to pursue her case.  This was 
confirmed in a VA Form 9, submitted in November 2004, in 
which she particularly emphasized her entitlement to pension 
benefits.

She reiterated this primary focus in a VA Form 21-4138 in 
January 2005.  In an associated letter, she reported that she 
indeed knew that Philippine Scouts were not eligible for 
pension benefits, but that he qualified first as a result of 
his additional (uncertified) service and as a Guerrilla as 
well.

The National Personnel Records Center (NPRC) certified, in 
August 2005, that the veteran had no service as a member of 
the Philippine Commonwealth Army including the recognized 
guerrillas in the service of the U.S. Armed Forces.

The appellant was informed of the continued denial of her 
claim.  A rating action in June 2005 reiterated that, however 
citing only the issue of DIC under 38 U.S.C. § 1318. 

The NPRC issued another certification later in May 2005 to 
the effect that no records were available.

The SSOC issued by the RO in June 2005 cited only the issue 
of entitlement to service connection for the cause of death.  

The appellant has since introduced numerous documents 
relating to her own frail health, and reflecting clear 
confusion as to what is now required of her to support any 
claims she may have pending.  

        Regulatory Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hypertension, cerebrovascular and cardiovascular disease may 
be presumed to have been incurred during active military 
service if either is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (Citations omitted).

Analysis

In this case, there are no service medical records and the 
repeated searches by the VARO and service department with 
negative results support a conclusion that none will be 
forthcoming.  

Notwithstanding an absence of service department 
documentation, the Board would note that already of record 
are (a) a fellow-service member's sworn affidavit placing the 
veteran's cause of death, hypertension, in service, and 
associated statements including from the appellant indicating 
that he had in fact accompanied him to the physician who then 
treated him for same; (b) an unequivocal and unchallenged 
opinion from a physician that he had treated him and that the 
hypertension was a result of service; and (c) a physician's 
statement of treatment thereof in 1949, the year he was 
separated from service.

But, as clarified above in numerous cases, the Board must 
measure credibility.  That said, the aggregate evidence would 
appear to provide a sound basis for a consideration of 
service connection, assuming the evidence is credible.  
Clearly, a decision as to credibility must not be made in a 
vacuum.  

Collaterally in this case, the Board is compelled to address 
a somewhat troubling undercurrent in the file that seems to 
deal with an unspecified question relating to some ill-
defined but fundamental incredibility within the evidence.  
In this regard, as noted above, and as found in some recent 
adjudication notations within the file, there is a certain 
imputation of potential if not proven inaccuracy. 

But a mere imputation without documentation or proof that an 
appellant had some sort of dealing with a "fixer" and a 
vague history by that fixer of fraudulent documents, etc., 
does not contribute anything substantial to sustain that 
anyone involved herein, or any of the evidence found herein, 
was submitted in anything but good faith.  There is nothing 
of record to document that any such evidence is fraudulent or 
otherwise lacking in credibility.  Moreover, the VARO did not 
strive to support such an allegation within the written 
record nor to specify any fault whatever within the evidence 
demonstrated.  Specifically, there is no documentation in the 
record to support that the statement by the veteran's service 
comrade or the several medical statements including opinions 
are false or inaccurate or wrongly obtained, etc., and it is 
this evidence that provides a basis for a grant.   

Accordingly, based on the aggregate record, the Board 
concludes that the evidence in support of the appellant's 
claim has adequate credulity to withstand all responsible 
adjudicative scrutiny.  The medical evidence, to include a 
competent opinion, supports a finding that the veteran's 
hypertension, which caused his fatal stroke, began during his 
period of active service.  Accordingly, service connection 
for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


